MEMORANDUM ***
Celia Perez Andrade, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Perez Andrade’s motion to reopen because she failed to demonstrate the evidence she submitted was previously unavailable. See 8 C.F.R. §§ 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
Perez Andrade’s contention that the BIA ignored the central argument of the motion to reopen is without merit. The BIA’s order clearly states that the letter from the doctor referenced a February 2003 hospitalization that occurred prior to the hearing before the Immigration Judge.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.